Title: Thomas Jefferson to Bernard McMahon, 4 May 1811
From: Jefferson, Thomas
To: McMahon, Bernard


          
            Dear Sir
            Monticello  Apr. May 4. 11.
          
           My old friend Thouin, Director of the National garden of France has just sent me a fresh parcel of seeds which he thus describes. ‘they consist of about 200. species, foreign to N. America, selected from among 1. the large trees, the wood of which is useful in the arts. 2. small trees & shrubs, ornamental for shrubberies. 3. plants vivacious & picturesque. 4. flowers for parterres.  5. plants of use in medecine & all the branches of rural & domestic economy.’ they left France in March & I presume therefore are of the last year’s raising. they are arrived (in a small box) at N. York in the care of mr John Dortic. 121. William Street, who came passenger. I have requested him to address them to you by one of the Philadelphia stages, on the assurance that you will pay the stage transportation, which I have no means of doing. accept of them if you please with the assurance of my great esteem & respect
          
            Th:
            Jefferson
        